Citation Nr: 1214739	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran participated in a "radiation-risk activity" as defined by VA regulation for purposes of presumptive service connection for diseases specific to radiation-exposed Veterans.

2.  Prostate cancer is a "radiogenic disease;" the preponderance of the evidence, however, indicates he did not initially develop prostate cancer until many years after service and that it was not caused by his exposure to ionizing radiation in service and is not related to his service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim.  Moreover, he has not alleged any VCAA notice error.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court clarified that, as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his service treatment records (STRs), service personnel records (SPRs), as well as his post-service VA and private medical evaluation and treatment records.  There is no indication of any outstanding records relevant to the claim, which therefore also would need to be obtained.

VA also obtained an estimate of the amount of radiation he may have been exposed to during his military service and forwarded this information for review by VA's Under Secretary for Benefits and VA's Chief Public Health and Environmental Hazards Officer for an opinion concerning the likelihood his prostate cancer is a consequence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

He therefore has received the required assistance with his claim.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Malignant (i.e., cancerous) tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Determining whether these requirements for service connection are met is based on an analysis of all of the evidence of record - both medical and lay - and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Service connection for a condition claimed, as here, to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 


First, there are diseases that are presumptively service connected in "radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c)(1), (2) and 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed Veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device for Operation DOMINIC I (April 25, 1962 through December 31, 1962) and Operation DOMINIC II/PLOWSHARE (for the period from July 6, 1962 through August 15, 1962).  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii), (iv).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia (CLL)), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Given the foregoing, even if the Veteran participated in a "radiation-risk activity," his claimed prostate cancer is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted.  As such, there is no basis of entitlement under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Prostate cancer is, however, considered a "radiogenic disease."  And in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2). 

When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.


Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense (DoD) in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records that may contain information pertaining to his radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

III.  Whether the Veteran is Entitled to Service Connection for Prostate Cancer

The Veteran contends he was exposed to radiation during his service in the United States Navy aboard the USS Halsey Powell in 1962.  Specifically, he claims to have participated in Atmospheric Nuclear Testing that year as part of Operation DOMINIC I.  And as support for his claim, he has submitted medical treatise articles from the Internet on the effects of radiation exposure and cancer.


Post-service VA treatment records show a diagnosis of and treatment for prostate cancer in July 2007 and the unfortunate resultant need for a prostatectomy in August 2007.  So there is no disputing the Veteran has had this claimed condition, including when contemporaneously filing his claim in July 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement the Veteran have the claimed disability in a service-connection claim is satisfied when he has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

He also has acknowledged, however, that he has 2 brothers that also have been diagnosed with prostate cancer, and he could not say with any degree of certainty whether they, too, were exposed to radiation during military service as a possible source or cause of their prostate cancer.

The Veteran's STRs shows no indication of relevant complaints, treatment, or a diagnosis of prostate cancer.  There is however confirmation he served aboard the USS Halsey Powell, and his participation in Operation DOMINIC I was confirmed by DoD's Defense Threat Reduction Agency (DTRA) in a February 2008 letter.  The letter stated that he had served aboard the USS Halsey Powell (DD 686) as a seaman on the deck force.  The Halsey Powell was an element of operations at Christmas Island.  The ship's mission was to conduct surveillance patrols in the Christmas Island operating area.  The ship participated in 16 DOMINIC I tests, conducted from April 25 to July 11,1962.  The letter noted that the USS Halsey Powell was at least 45 nautical miles from any of the detonations.  The report also listed specific details regarding the Veteran's involvement while aboard ship, such as, he participated in the operation from April to November 1962; he was outdoors during period of fallout; he did not perform duties that involved direct contact with radioactive material; he spent an average of 8 hours topside; and he did not participate in any special projects.


A March 2008 letter from the DTRA reiterated that the Veteran was a confirmed participant of a "radiation-risk activity."  Specifically, the letter confirmed his participation in Operation DOMINIC I, conducted at the Pacific Proving Ground in 1962.  The letter also indicated that his Advisory Board on Dose Reconstruction recommended an expedited process that would establish a conservative theoretical maximum does estimate.  The DTRA letter noted that the maximum doses were much higher than doses estimated in previous radiation doses assessments and, thus, provided maximum benefit of the doubt to the Veteran.  Based on information provided by him, the DTRA determined the doses that he could have received during his participation in Operation DOMINIC I were not more than the following:  External gamma dose -18 rem; External neutron dose - 0.5 rem; Internal committed dose to the prostate (alpha) - 4.5 rem; and Internal committed dose to the prostate (beta plus gamma) - 2 rem.

Also in March 2008, in an administrative decision, the RO determined it was unlikely the Veteran's prostate cancer was attributable to exposure to ionizing radiation during his service.  The RO relied on a December 2006 VA memorandum from the Chief Public Health and Environmental Hazards Officer which found that in all Pacific Proving Ground cases involving Veterans whose prostate cancers were diagnosed 25 years or more after exposure and/or who were exposed at age 25 or more, have an adjusted total prostate dose less than the applicable screening doses.  Therefore, it was determined unlikely that prostate cancers in these Veterans could be attributable to exposure to ionizing radiation in service.

The Veteran was 19 years old at the time of exposure, and there were some 45 years between the date of exposure and the first indication of prostate cancer.  Thus, no nexus or etiological link was found between his prostate cancer and his radiation exposure in service, and an individualized advisory medical opinion from the Under Secretary for Health was found unnecessary.  The Board finds that the RO fully complied with the developmental requirements set forth in 38 C.F.R. § 3.311.


While the Veteran was clearly involved in "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d) when he participated in atomic testing, prostate cancer is not a specifically enumerated disease subject to the presumption of service connection, and service connection based on radiation-risk activity as defined by 38 C.F.R. § 3.309(d) is not established. 

But, as also conceded, prostate cancer is a "radiogenic disease" under 38 C.F.R. § 3.311.  According to this VA regulation, however, there is no presumption of service connection for a radiogenic disease, rather 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the claimed disability.

The Board thus concludes that, while there is objective evidence of radiation exposure in service, the December 2006 VA memorandum from the Chief Public Health and Environmental Hazards Officer establishes, in essence, that it is unlikely the Veteran's prostate cancer is attributable to that radiation exposure in service, so not a result or consequence of it.  The opinion is persuasive as it took into account the dose estimates and the type of doses felt to be necessary to have a positive association between the radiation exposure in service and later development of prostate cancer.  So the opinion was not generic but, instead, considered the Veteran's individual circumstances.  Additionally, the Chief Public Health and Environmental Hazards Officer, along with the DTRA, have a certain level of expertise in this subject matter area and critical access to research and the results of studies that have been done regarding military atomic testing and the incidences of diseases in the aftermath of it insofar as whether it is disproportionate.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


The December 2006 memorandum explained that many Veterans have experienced similar circumstances as this particular Veteran, and that an identical opinion as to any relationship between post-service prostate cancer and in-service radiation exposure would apply in each case.  So, on the facts of this case, the opinion by VA's Chief Public Health and Environmental Hazards Officer has more probative weight than the far more generalized information contained in the articles submitted by the Veteran.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, there is no such supporting competent medical opinion, let alone relying on or agreeing with the submitted medical literature to etiologically link the Veteran's prostate cancer to his radiation exposure in service.

In his September 2009 substantive appeal (VA Form 9), and more recently while testifying during his February 2012 hearing at the RO before the Board, the Veteran expressed his doubts concerning the accuracy of the dose estimates that have been reported by the DTRA.  He says they only acknowledge rather minimal exposure, pointing out they are just estimates, so not definitive conclusions and are much too low in his opinion.  He also cites the Internet article as evidence that exposure to ionizing radiation can induce cancer.  He believes that the amount of exposure he received in service definitely led to his prostate cancer.  But he has not presented an alternate dose estimate from a credible source.  38 C.F.R. § 3.311(a)(3).  Besides, VA's Chief Public Health and Environmental Hazards Officer's review essentially acknowledges the findings noted on the Internet, specifically, that radiation exposure increases the risk of prostate cancer, but nonetheless finding in this particular instance that the Veteran's prostate cancer was less likely than not related to his radiation exposure in service.

Where, as here, there is a question of causation, that is, a need for evidence of an association or link between the Veteran's radiation exposure in service and subsequent development of prostate cancer, where a lay assertion of causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159(a)(1).  The Veteran is not qualified through education, training, and expertise to offer a diagnosis or an opinion on causation concerning such a complex medical matter as the cause of his prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As no factual foundation has been established showing the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements concerning causation are not competent evidence and are excluded, that is, the statements are not to be considered probative evidence in support of his claim.  

The Board therefore accords greater probative weight to the December 2006 opinion.  And given the unlikely relationship between the Veteran's prostate cancer and his radiation exposure in service, the Board concludes that the claim of entitlement to service connection under 38 C.F.R. § 3.311 is not established.


Lastly, with respect to service connection on a direct rather than presumptive incurrence basis, as already noted, the STRs contain no mention or reference to prostate cancer, either in the way of a relevant subjective complaint or an objective clinical finding such as a pertinent diagnosis.  Indeed, even the Veteran himself does not claim he had prostate cancer during his service, although he testified during his February 2012 hearing before the Board that he was very young, just 21 years old, when he got out of service, and that he had experienced urinary related problems and issues since he was about 22 years old, so since that following year.  He also indicated, however, that it was not until about a decade later, when he was 32 years old, that he had his first prostate examination, although he had had no additional exposure to radiation since service of any significance.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


The Board cannot reject his lay testimony concerning this out of hand; however, Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

It is worth reiterating at this point that, because it would not necessarily follow that there is a relationship between any present disability on account of prostate cancer and the continuity of symptoms the Veteran may have experienced related to same since service, this is one of those situations where supporting medical evidence is required to demonstrate such a relationship.  Savage, 10 Vet. App. at 497.  And the post-service medical records he submitted indicate the first evidence of prostate cancer in 2007.  He underwent surgery for the prostatectomy that same year.  Therefore, the first documented diagnosis of prostate cancer was approximately 45 years (so some 4-1/2 decades) after his discharge from service.  He therefore has failed to establish the required correlation between his prostate cancer, once diagnosed, and any continuity of symptoms he may have experienced in the interim dating back to his service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability; the first post-service evidence of record of hypertension was in 1992, more than 4 years after his separation from active service).

Further, there is objective and probative medical evidence of record concluding his prostate cancer is unrelated to any incident of his service - but especially to his exposure to radiation.  The above noted VA medical opinion from the Chief Public Health and Environmental Hazards Officer essentially found this posited 
cause-and-effect correlation unlikely.

Moreover, since not shown to have initially manifested to a compensable degree within the required one year of his separation from service, service connection also cannot be granted under the alternative presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).

The preponderance of the evidence therefore is against this claim, so there is no reasonable doubt to resolve in his favor, and his claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for service connection for prostate cancer is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


